Citation Nr: 1821693	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for an eye disability, to include cataracts and vision loss, as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for vertigo as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:  Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1964 to October 1972.  The Veteran also has additional service in the Air Force Reserves from October 1972 to June 1974 and the Navy Reserves from June 1974 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded these claims in September 2016 for further development.  Unfortunately, another remand is necessary before the Board can adjudicate the claims.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The Board regrets further delay, but additional development is necessary before the Board can adjudicate the claims. 

Pursuant to the Board's September 2016 remand directives, the Veteran underwent a VA examination in February 2017 that resulted in negative nexus opinion and an addendum opinion that was provided in July 2017.  The Board finds these opinions inadequate because the examiner did not provide complete rational to support the conclusion. In particular, in the addendum opinion, the examiner notes lab results from September 1987, where the Veteran's urine glucose 4+ and fasting serum glucose 360. However, the examiner does not explain whether these lab results constitute diagnosis of diabetes or an early manifestation of diabetes.  Therefore, a remand to obtain an adequate medical opinion is necessary before the Board can adjudicate the claim regarding the Veteran's diabetes mellitus, type II. 

Because the claims regarding the Veteran's peripheral neuropathy, eye disability and vertigo are secondary to his diabetes, the Board finds that they are inextricably intertwined with the diabetes claim. The outcome of the unresolved claims could impact entitlement to these benefits. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, these claims are also remanded. 

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. Upon completion of directive #1, the claims file should be returned to the examiner who provided the July 2017 addendum opinion.  The claims folder, including a copy of this remand must be sent to the examiner for review. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA.  

The examiner should specifically address the Veteran's September 1987 urine glucose and fasting serum glucose lab results and comment on whether the lab results constitute diabetes or an early manifestation of diabetes. 

b)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to the following: 

whether the Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) caused by the Veteran's diabetes; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes aggravated his peripheral neuropathy of the bilateral lower extremities?

c)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to the following: 

whether the Veteran's peripheral neuropathy of the bilateral upper  extremities is at least as likely as not (50 percent or greater probability) caused by the Veteran's diabetes; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes aggravated his peripheral neuropathy of the bilateral upper  extremities?

d)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to the following: 

whether the Veteran's eye disability, to include cataracts and vision loss, is at least as likely as not (50 percent or greater probability) caused by the Veteran's diabetes; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes aggravated his eye disability, to include cataracts and vision loss?

e)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to the following: 

whether the Veteran's vertigo is at least as likely as not (50 percent or greater probability) caused by the his diabetes; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes aggravated his vertigo?
 
The term "aggravated" in the above context means a permanent worsening of the condition, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level disability.

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of the Veteran's symptomatology.  The rationale for any opinion should be provided.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

5.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

6.  Then, readjudicate the claims in appellate status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




